DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5. drawn to a method of producing a branched conjugated diene polymer, classified in 526.
II. Claim 6, drawn to a method of producing a rubber composition, classified in 264.
III. Claim 7, drawn to a method of producing a tire, classified in 152.
IV. Claims 8-14, drawn to a branched conjugated diene-based polymer and composition, classified in 524.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect.  The inventions do not overlap in scope, are mutually exclusive, and are not obvious variants of each other.

  Inventions I and II are related as processes of making the product of Invention IV.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be 

Inventions IV and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for preparing the tire does not require the particulars of the product.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search required for one group is not required for the other groups.  It would represent an undue burden on the Examiner to examiner all four groups in one application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Robert J. Smyth on 3/24/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantazis et al. ("Anionic Polymerization of Styrenic Macromonomers,” Macromolecules, 36, 3783-3785 (2003)).
	In col. 1 and 2 of the document, Pantazis et al. teach a method for producing a branched conjugated diene-based polymer by polymerizing a monomer, such as butadiene, with a lithium initiator; and reacting the conjugated diene-based polymer with a 4-(chlorodimethylsilyl)styrene branching agent, which also meets the requirement for the aromatic vinyl compound of the present claim 2.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (US 2004/0059075).
	In ¶’s 21-23 and 32, Lee et al. teach a method for producing a branched conjugated diene-based polymer by polymerizing styrene and a butadiene comonomer, with a lithium initiator; and reacting the styrene/butadiene conjugated polymer with a styrene terminal modifier branching agent (formula 1), which also meets the requirement for the aromatic vinyl compound of the present claim 2.
	In the Examples, Lee et al. teach the addition of degassed methanol as a polymerization terminator.
	Regarding claim 4, it is noted that the claim depends from claim 3, wherein the coupling agent is optional as long as the polymerization terminator is taught.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) .
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohse et al. (US 2007/0135583)
	In ¶’s 7 and 61, Lohse et al. teach a method for producing a branched conjugated diene-based polymer by polymerizing butadiene comonomer with a lithium initiator; and reacting the conjugated butadiene polymer with dichloro methyl silane diphenyl-ethylene branching agent, which also meets the requirement for the aromatic vinyl compound of the present claim 2.
	In the Examples, Lohse et al. teach the addition of methanol as a polymerization terminator.
	Regarding claim 4, it is noted that the claim depends from claim 3, wherein the coupling agent is optional as long as the polymerization terminator is taught.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 6,518,383 and USPN 9,586,980.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE